The opinion of the court was delivered by
Garrison, J.
This case differs fundamentally from Singer Manufacturing Co. v. Wolff, 41 Vroom 127, in which there was a renting pure and simple, no purchase contemplated and no purchase price fixed by the writing. The lessee in that ease rented the machine for a term and agreed to give up possession when such term ended, which was a letting and nothing more. Justice Garretson, in his opinion, places the decision of the court on this ground expressly, saying, however, “cases in which, upon the payment of the full value of the goods, the title is to be vested in the vendee, although the instruments are called leases, and payments of installments are called rents, are not applicable to this ease.” The language quoted aptly describes the present case. The price of the cash register was $150, to be secured by note for $135 and deposit of the remaining $15. When the note was paid in cash there was in the hands of the vendor in cash the full price, viz., $150, and if the vendee chose to let it stay there he became the owner of the register. ■ This is a conditional sale, the condition being the election of the vendee to let the vendor keep the'agreed price of the goods. Numerous illustrations of such sales will be found in 6 Am. & Eng. Encycl. L., notes on pp. 448, 449.
In regard to the Conditional Sales act that now controls, it is well to note that what Justice Garretson said in Singer Manufacturing Co. v. Wolff is modified by the recent case of *41Lauter & Co. v. O’Toole, 48 Vroom 29. However, as section 71 of the Conveyancing act is to the same effect as section 1 of the act of 1895, the practical result is the same.
The judgment of the District Court of the city of Hew Brunswick is reversed, and upon the facts stipulated in that court judgment is given for the appellant, with costs.